DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-7, 9-13, and 15 are allowed in view of the amendments/arguments filed 8/19/22.
Patentability seen in, although not limited to:
Claims 1, 11, and 15:  Inubushi (JP 2016-077550 A) a gaming system comprising: a game device that executes processing related to a game; and an article of a first type and an article of a second type different from the article of the first type which are configured to enable acquisition of information by the game device wherein the game device includes: a board surface configured to allow an article of the first type  and an article of the second type different from the article of the first type to be placed; an acquisition unit configured to, for the article of the first type and the article of the second type placed on the board surface, acquire first game information associated with the article of the first type or second game information associated with the article of the second type; an execution unit configured to execute a game based on the first game information acquired by the acquisition unit; and a setting unit configured to set the acquisition unit to one of a first state and a second state, the first state in which the first game information is acquired from the article of the first type, the second state in which the second game information is acquired from the article of the second type.
Inubushi fails to teach wherein in a period during which setting to the first state is made, the acquisition unit further detects one of a position, rotation, and movement of the article of the first type on the board surface, and in a period during which setting to the second state is made, the acquisition unit does not detect rotation and movement of the article of the second type on the board surface (as found in Claims 1 and 15) and wherein the execution unit further executes a drawing game different from the game under a condition that the second game information is acquired (as found in Claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715